Case 1:17-cr-00020-JPJ-PMS Document 858 Filed 07/13/20 Page 1 of 6 Pageid#: 7937




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION


  UNITED STATES OF AMERICA                        )
                                                  )
                                                  )      Case No. 1:17CR00020-10
                                                  )
  v.                                              )      OPINION AND ORDER
                                                  )
  ANNETTE FREEMAN,                                )      By: James P. Jones
                                                  )      United States District Judge
                    Defendant.                    )

       Kari K. Munro, Assistant United States Attorney, Roanoke, Virginia, for
 United States; John T. Stanford, Assistant Federal Public Defender, Abingdon,
 Virginia, for Defender.

       The defendant, a federal inmate previously sentenced by this court, has filed

 a pro se motion seeking compassionate release from her sentence. The motion is

 filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of

 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a

 reduction in sentence after considering the factors set forth in 18 U.S.C. § 3553(a)

 and if the court finds “extraordinary and compelling reasons warrant such a

 reduction” and the reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.”1 The Federal Public Defender was appointed by


       1
            The Sentencing Commission has adopted such policy provisions. U.S.
 Sentencing Guidelines Manual (USSG) § 1B1.13(1)(A), (2) (U.S. Sentencing Comm’n
 2018). These policies have not changed since the First Step Act of 2018 amended §
 3582(c)(1)(A) to allow a direct motion by the inmate. But in any event, even the present
 commentary to § 1B1.13, while listing circumstances that the Director of the Bureau of
Case 1:17-cr-00020-JPJ-PMS Document 858 Filed 07/13/20 Page 2 of 6 Pageid#: 7938




 standing order to represent Freeman and has filed under seal her prison medical

 records, but has filed a notice that the office does not intend to file a supplemental

 motion. While the United States Attorney’s office has entered an appearance, it has

 not filed a response to the motion.

        The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

 from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.”       § 3582(c)(1)(A).        While exhaustion of administrative

 remedies is not a jurisdictional issue,2 it is a mandatory condition under the statute,




 Prisons is encouraged to consider in determining whether to file a motion for reduction,
 also emphasizes that “[t]he court is in a unique position to determine whether the
 circumstances warrant a reduction (and, if so, the amount of reduction) after considering
 the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement,
 such as the defendant’s medical condition, the defendant’s family circumstances, and
 whether the defendant is a danger to the safety of any other person or to the community.”
 Id. at cmt. n.4. Congress has provided that “[r]rehabilitation of the defendant alone shall
 not be considered an extraordinary and compelling reason.” 28 U.S.C. § 994(t).
        2
           In considering § 3582(c)(2), a separate subsection setting forth another exception
 to the rule that a district court may not modify a sentence once imposed, the Fourth Circuit
 held that the lack of a prerequisite to a motion for reduction in sentence does not raise a
 jurisdictional issue. United States v. May, 855 F.3d 271, 274–75 (4th Cir. 2017) (holding
 that “[t]he Supreme Court requires Congress to ‘clearly state[] that a threshold limitation
 on a statute’s scope shall count as jurisdictional’ before a court can treat the limitation as
 such”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515–16 (2006)). I find this
 reasoning persuasive as to the sister exception contained in § 3582(c)(1)(A).

                                               -2-
Case 1:17-cr-00020-JPJ-PMS Document 858 Filed 07/13/20 Page 3 of 6 Pageid#: 7939




 that when “properly invoked . . . must be enforced.” Hamer v. Neighborhood Hous.

 Servs. of Chi., 138 S. Ct. 13, 17 (2017).

       The regulations adopted by the Bureau of Prisons (“BOP”) provide that when

 an inmate’s request under § 3582(c)(1)(A) is denied by the warden, the inmate may

 appeal the denial through the Administrative Remedy Procedure (ARP). 28 C.F.R.

 § 571.63(a) (2018). The ARP provides for an appeal by the inmate within 20 days

 to the appropriate Regional Director, and from there within 30 days to the General

 Counsel of the BOP. Id. at § 542.15(a). A denial by the General Counsel constitutes

 a final administrative decision. Id. at § 571.63(b).

       Freeman’s motion does not indicate that she made a request to the warden of

 the facility where she is housed, the Federal Prison Camp at Alderson, West Virginia

 (“FPC Alderson”). Because the United States has not responded to her motion,

 however, it has not raised the exhaustion issue, and I therefore find that the issue has

 been waived.

       Freeman is currently 35 years old, and the BOP website lists her projected

 release date as October 17, 2033. After pleading guilty to one count of conspiracy

 to possess with the intent to distribute and distribute 500 grams or more of

 methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

 §§ 846 and 841(b)(1)(A), Freeman was sentenced by this court on March 29, 2018,




                                             -3-
Case 1:17-cr-00020-JPJ-PMS Document 858 Filed 07/13/20 Page 4 of 6 Pageid#: 7940




 to a term of 235 months imprisonment. To date, she has served only a small fraction

 of this sentence.

        Freeman’s motion for compassionate release is based on her susceptibility to

 Covid-19 based on her diagnosis of and treatment for asthma. Her prison medical

 records do not reveal that her asthma is particularly severe. Rather, it appears to be

 well-managed with oral medication and inhalers. The BOP is not currently reporting

 any confirmed cases of Covid-19 at FPC Alderson.

        Section 3582(c)(1) permits a sentencing court to reduce a term of

 imprisonment if it finds that “extraordinary and compelling reasons warrant such a

 reduction” and the reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.”3 18 U.S.C. § 3582(c)(1). The USSG defines




        3
           The Sentencing Commission has adopted such policy provisions. Those policies
 provide in pertinent part that release may be granted if the court determines that
 “[e]xtraordinary and compelling reasons warrant the reduction” and “[t]he defendant is not
 a danger to the safety of any other person or to the community.” USSG § 1B1.13(1)(A),
 (2). These policies have not changed since the First Step Act of 2018 amended §
 3582(c)(1)(A) to allow a direct motion by the inmate. But in any event, even the present
 commentary to § 1B1.13, while listing circumstances that the Director of the BOP is
 encouraged to consider in determining whether to file a motion for reduction, also
 emphasizes that “[t]he court is in a unique position to determine whether the circumstances
 warrant a reduction (and, if so, the amount of reduction) after considering the factors set
 forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
 defendant’s medical condition, the defendant’s family circumstances, and whether the
 defendant is a danger to the safety of any other person or to the community.” Id. at cmt.
 n.4.

                                              -4-
Case 1:17-cr-00020-JPJ-PMS Document 858 Filed 07/13/20 Page 5 of 6 Pageid#: 7941




 extraordinary and compelling reasons in relation to the medical condition of the

 defendant, as follows:

       (A) Medical Condition of the Defendant,--

       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of
       life expectancy (i.e., a probability of death within a specific time
       period) is not required. Examples include metastatic solid-tumor
       cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
       and advanced dementia.

       (ii) The defendant is--

       (I) suffering from a serious physical or medical condition,

       (II) suffering from a serious functional or cognitive impairment, or

       (III) experiencing deteriorating physical or mental health because of
       the aging process,

       that substantially diminishes the ability of the defendant to provide self-
       care within the environment of a correctional facility and from which
       he or she is not expected to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
       (ii) is experiencing a serious deterioration in physical or mental health
       because of the aging process; and (iii) has served at least 10 years or 75
       percent of his or her term of imprisonment, whichever is less.

 USSG § 1B1.13 cmt. n.1(A, B) (2018).

       It does not appear that Freeman’s medical ground for compassionate release

 complies with any of these categories. Even considering them merely as “helpful

 guidance on the factors that support compassionate release,” United States v. Fox,

 No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019), I do not
                                           -5-
Case 1:17-cr-00020-JPJ-PMS Document 858 Filed 07/13/20 Page 6 of 6 Pageid#: 7942




 find that Freeman is qualified for such extraordinary relief. Her asthma does not

 appear to be particularly severe and is being managed appropriately. I cannot

 conclude from the record evidence that she is at a significantly heightened risk of

 contracting Covid-19, the disease caused by the novel coronavirus.

       I have also considered the factors set forth in 18 U.S.C. § 3553(a) and the

 applicable policy statements issued by the Sentencing Commission. I conclude that

 they do not support releasing Freeman.

       For these reasons, it is ORDERED that the defendant’s motion, ECF No. 838,

 is DENIED.

                                                ENTER: July 13, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -6-
